Title: To Benjamin Franklin from Samuel Cooper, [1782?]
From: Cooper, Samuel
To: Franklin, Benjamin


Sir,[1782?]
Before you left America, I believe I mention’d to you the great Losses I had sustain’d from the Enemy, in my Household Furniture, Books, Debts from Persons who took Refuge in Howe’s Army &c. so that take all together, I am perhaps, as large a Sufferer, in Proportion to what I possess’d, as any one in this Town; nor would two thousand Pounds Lawf: Money make me Whole. I had before full little enough to make me easy in my usual Manner of living, which was not excessive, and this Loss is the heavier in advancing Age. I have made no Application to any on this Side the Water, knowing the many Calls upon them for public Services & private Wants in this Time of great Exertion & common Distress. Many of my former Friends I honorably lost by my through, undisguis’d Attachment to the Rights of my Country & those who espous’d them. If they are establish’d I am still happy. But as you will have a principal Hand in Negotiations, Should Britain come to Terms with us, I hope she will be induc’d to make some Compensation to American Sufferers; On that or some similar honorable Occasion you may be of particular Service to your Friend.— This in Confidence.
